Citation Nr: 0610098	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-10 047	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to January 17, 2002, 
for service connection for left mid foot arthritis with 
residuals of left talus stress fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had unverified military service in the 1980s.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which granted entitlement to service 
connection for left mid foot arthritis with residuals of left 
talus stress fracture and assigned a 10 percent evaluation, 
both effective January 17, 2002.  

The case was remanded in November 2004 and has now been 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.  


REMAND

The veteran was informed in March 2006 that the Veterans Law 
Judge (VLJ) that presided over his travel Board hearing in 
April 2004 is no longer employed by the Board and that he has 
a right to another hearing conducted by a VLJ who will 
ultimately decide his appeal.  The veteran responded in April 
2006 that he desired another hearing at the RO before a VLJ 
who would ultimately decide his appeal.  

So, this case must be remanded to provide the veteran with 
another travel Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704 (2005).  

In the veteran's December 2002 notice of disagreement (NOD), 
he disagreed with the January 17, 2002 effective date for the 
grant of service connection for his left mid foot arthritis 
with residuals of left talus stress fracture.  Specifically, 
the NOD included a claim of clear and unmistakable error 
(CUE) with the May 1989 rating decision which denied 
reopening of the claim for service connection for his left 
mid foot arthritis with residuals of left talus stress 
fracture.  

The case was remanded in November 2004 for adjudication of 
the issue of whether there was CUE in a May 17, 1989 rating 
decision in denying reopening of the claim for service 
connection for residuals of a fracture of the left talus.  

This was done in the March 2005 rating decision.  

However, the veteran was first notified of a denial of 
service connection for a left ankle disorder in August 1988, 
following receipt of his original claim in February 1988.  He 
did not appeal.  

The veteran was notified in May 1989 of an RO denial of 
reopening of that claim and, again, he did not appeal.  

In March 2000 the veteran was notified that in November 1999 
he had been contacted and requested to submit new and 
material evidence in support of reopening of that claim but 
because no such evidence was received, reopening of his claim 
was again denied.  He did not appeal.  

As to this, in VA Form 21-4138, Statement in Support of Claim 
dated April 22, 2004, the veteran alleged CUE in "all 
denials" of his claim for service connection for residuals 
of a fracture of the left talus. 

However, so far, the RO has only addressed the denial in May 
1989.  So, it appears that the RO must also adjudicate 
whether there was CUE in the original August 1988 denial of 
service connection as well as in the March 2000 RO denial of 
reopening.  

Also, the Board notes that in April 2004 the veteran 
requested that he be provided a copy of his service medical 
records (SMRs), VA medical records, and his claim file.  
However, it does not appear that this has been done.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a copy of his 
SMRs, VA medical records, and his claim file.  

2.  The RO must adjudicate the issue of whether 
there was CUE in the original August 1988 RO 
decision which denied service connection for 
residuals of a fracture of the left talus and in 
the March 2000 rating decision which denied 
reopening of that claim.  If the determination is 
unsatisfactory to the claimant, he and his 
representative must be provided with notice of 
the procedures for appealing the claim to the 
Board, and they must be given an opportunity to 
complete the steps for an appeal.  

3.  Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  Notify him 
of the date, time and location of the hearing.  
Put a copy of this letter in the claims file.  
If, for whatever reason, he decides that he no 
longer wants this type of hearing before a VLJ 
(or any other type of hearing before the Board), 
then he should indicate this in writing and it, 
too, should be documented in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

